Citation Nr: 0840851	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1997 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that she is entitled to TDIU due to her 
service-connected disabilities.  She specifically contends 
that her myofascial pain syndrome, also characterized as 
fibromyalgia, renders her unemployable.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, it shall be ratable at 60 percent 
or more, and, if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The veteran is currently awarded a 60 percent rating for her 
service-connected disabilities, and this combined rating does 
not meet the schedular criteria for TDIU.

In an October 2006 letter, the veteran's private treating 
physician indicated that the veteran was disabled from work 
due to her chronic fatigue syndrome and fibromyalgia.  He 
noted that she experiences a severe form of these diseases 
and their symptoms are sometimes so severe that she cannot 
perform activities of daily living.  He also noted that these 
diseases impair her mental function and cognition.  This so-
called brain fog, he advised, causes communication to be 
nearly impossible and would be frustrating in a work 
environment. 

In April 2007, the veteran underwent a VA examination.  Her 
bilateral foot pain and plantar fasciitis were not found to 
hinder her from work.  Her bilateral hip pain, however, would 
hinder her from working as she cannot stand, walk or sit for 
long periods of time.  The veteran's leg pains were noted to 
be a hindrance to manual labor, but no hindrance to sedentary 
work.  Her bilateral shoulder pain was not found to hinder 
her from working.  The examiner opined that the veteran's 
fibromyalgia would hinder her from working any type of work.  
The examiner's ultimate opinion was that the veteran was 
currently unemployable due to the symptoms of her 
fibromyalgia and chronic fatigue.  

In a May 2007 addendum, the examiner indicated that the 
veteran's private medical records consider her fibromyalgia 
as the primary limiting factor in her functioning and found 
that her chronic fatigue syndrome was unrelated to her 
service or service-connected fibromyalgia.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service (C&P) for extraschedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  In this case, 
the veteran has consistently advised that she has been 
unemployable since service and medical records show that her 
service-connected myofascial pain syndrome/fibromyalgia 
renders her unemployable, but the RO has not referred the 
case for extraschedular consideration.

Where a claimant does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a TDIU rating 
under 4.16(b) and may only refer the claim to the C&P 
Director for extraschedular consideration.  See Bowling v. 
Principi, 15 Vet. App. 1 (2001).  Therefore, this claim must 
be remanded for referral.

Accordingly, the case is REMANDED for the following action:

1.  This case should be referred to the 
Director of Compensation and Pension 
Service, for extraschedular consideration 
of TDIU.  

2.  After consideration by the Director of 
Compensation and Pension Services, review 
and re-adjudicate the issue on appeal.  If 
such action does not grant the benefit 
claimed, provide the veteran and her 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

